Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports a Net Loss in First Quarter TORONTO, May 7 /CNW/ - Kingsway Financial Services Inc. (TSE:KFS, NYSE:KFS) today announced its financial results in U.S. dollars for the first quarter ended March 31, 2008. The Company reported a net loss of $34.4 million or $0.62 diluted per share on a 3.4% year-over-year increase in total revenue to $474.5 million. Investment income increased 18% to $37.4 million. The net loss was primarily attributable to a further $52.8 million reserve increase for estimated net unfavourable reserve developments for prior accident years at its Lincoln General ("Lincoln") subsidiary and a $12.2 million reserve increase at its Kingsway General subsidiary. As a result of the reserve development at Lincoln, a further $8 million of valuation allowance was recorded against the future income tax asset for operating losses in the U.S. Details of the results for the first quarter are included in the Management's Discussion and Analysis and Consolidated Financial Statements which are attached. "Our results for the first quarter of 2008 are unacceptable and we are working expeditiously to deal with problem areas and return to profitability as soon as possible," said Shaun Jackson, President and Chief Executive Officer. "Only by establishing more conservative reserving practices throughout the organization can we more quickly identify and remedy underperforming business. The additional reserves related primarily to Lincoln General's trucking policies written for the 2007 accident year. The results were also negatively impacted by exceptionally bad winter weather in certain of our operating regions." "We continue to eliminate and reprice business at Lincoln and this has led to a change in its mix of business, in particular moving us away from the highly competitive commercial lines in the U.S. These reductions are being offset by increased premium levels from non-standard automobile through our Mendota subsidiary acquired in April 2007." Mr. Jackson continued, "I have been working closely with our executive team and Board to address performance issues that are affecting our results.
